MEMORANDUM ***
Gui Fen Zhang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ decision adopting and affirming an immigration judge’s decision denying her applications for asylum, withholding of removal, and protection under the Convention Against Torture. Zhang’s petition for review, however, is timely only as to the Board’s subsequent decision denying reconsideration and reopening. See 8 U.S.C. 1252(b)(1); Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005) (en banc). She does not challenge the denial of reconsideration and reopening in her opening brief. We therefore dismiss the petition for review for lack of jurisdiction.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.